Exhibit 10.4

May 19, 2008

Edward C. Albini

[Address]

 

  Re: Retention Bonus

Dear Ed:

Novacea, Inc. (the “Company”) agrees to make a retention payment to you (a
“Retention Bonus”) in an amount equal to 6 months of your base salary. The
payment of your Retention Bonus will be made upon the completion of a
Transaction by the Company, subject to your continued employment by the Company
through that date. A Transaction is defined as a transaction that has the effect
of the Company becoming reengaged in operating activities (either through a
merger, acquisition or the in-licensing of a new compound, and/or the
reintroducing of Asentar or AQ4N into active clinical development) or the
Company being liquidated. In addition, if you are terminated by the Company
without cause prior to a Transaction but on or after the date the Company enters
into a definitive agreement that contemplates a merger, acquisition or
liquidation, the Company agrees to pay to you the Retention Bonus within 30 days
of your termination.

Thank you for all of your contributions to Novacea.

 

Best regards, /s/ John P. Walker John P. Walker Chief Executive Officer Novacea,
Inc.

By signing below, I acknowledge receipt of this letter and agree to its terms
and conditions.

 

/s/ Edward C. Albini     5/19/08 Edward C. Albini     Date